DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan ‘163 (US 6,331,163 –cited by applicant) in view of Girmonsky .
Re claims 18, 19: Kaplan ‘163 discloses a method for detecting ambient fluid pressure using sensor devices disposed in each of two fluid environments, wherein said device comprising a vibration sensor with a sensor membrane, the sensor having a total volume of less than or equal to 0.3 cubic millimeters (col 1, line 66-col 2, line 7; col 2, lines 52-61; col 10, lines 48-62; see the method to implant sensors to determine pressure of fluid, and see the multiple sensors implanted; col 11, lines 5-7, wherein the dimensions make the cubic volume less than 0.3 cubic mm), the method comprising the steps of:
subjecting each device to ultrasonic vibrations (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the ultrasound waves transmitted by the transducer);
receiving vibrations generated by the devices in response to the ultrasonic vibrations, the generated vibration including a vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the sensor 1, 30 that receives the generated vibrations including a vibration frequency); 
determining the resonance frequency of each device from the vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the “resonant frequency” that is determined from the vibration frequency received at the sensor);
determining the ambient pressure of fluid surrounding each device from the resonance frequency of each device (col 12, line 62-col 13, line 26; see the pressure that is proportional to the sensor membrane);

Kaplan ‘163 discloses all features except that the sensor membrane thickness is at least one micron (col 11, lines 8-9; membrane thickness is 0.3-0.5 microns). However, it would have been obvious to make the membrane at least one micron so that the membrane is not too thin to have sufficient structural integrity to withstand foreseeable pressure exposure. Such would also be realized through routine experimentation to achieve predictable results.
Kaplan ‘163 further does not disclose that the sensor has a resonant frequency between 0-100 kHz that is dependent upon ambient fluid pressure. However, Girmonsky teaches of a method for determining resonant frequency of a resonator wherein the resonant frequency of the sensor is between 0-100 kHz dependent upon ambient fluid pressure (col 30, lines 60-66; see the exciting frequency of 61 kHz for the sensor). It would have been obvious to the skilled artisan to modify Kaplan ‘163, to use the frequency as taught by Girmonsky, in order to improve the measurement of particular physical parameters in the human body.
Kaplan ’163 and Girmonsky disclose all features except that the sensor is place entirely in a housing with a cavity and a foundation which contains an orifice and holds the sensor in the cavity and a bottom film on the housing and enclosing the membrane within the housing, wherein the bottom film is separated from the membrane by the orifice. However, Kaplan ‘883 teaches of a vibrating sensor including configurations with and without a housing (Figs. 1 and 2). In the arrangement with a housing, the sensor 82 .


Claims 1, 3, 6-11, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant) and Girmonsky et al (US 7,134,341 –cited by applicant) and Kaplan ‘883 (US 7,415,883 –cited by applicant).
Re claims 1, 3, 11, 20: Kaplan ‘163 discloses a method for detecting fluid pressure from an implanted sensor device wherein the device comprises a vibration sensor with a sensor membrane, the sensor having a total volume of less than or equal 
subjecting the implanted device to ultrasonic vibrations (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the ultrasound waves transmitted by the transducer);
receiving vibrations generated by the device in response to the ultrasonic vibrations, the generated vibration including a vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the sensor 1, 30 that receives the generated vibrations including a vibration frequency); 
determining the resonance frequency of the device from the vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the “resonant frequency” that is determined from the vibration frequency received at the sensor); 
determining the ambient pressure of fluid surrounding the device from the resonance frequency of the device (col 12, line 62-col 13, line 26; see the pressure that is proportional to the sensor membrane); and
determining a pressure gradient between the devices (col 2, lines 52-61; see the two sensors wherein the gradient/change is implicitly determined as the sensors are positioned on each side).
Kaplan ‘163 discloses all features except that the pressure is portal or hepatic fluid pressure or that portal hypertension is monitored in the porto-hepatic venous system. However, Bailey teaches of an in vivo sensor to monitor parameters in the body 
Kaplan‘163/Bailey disclose all features except that the sensor membrane thickness is at least one micron (col 11, lines 8-9; membrane thickness is 0.3-0.5 microns). However, it would have been obvious to make the membrane at least one micron so that the membrane is not too thin to have sufficient structural integrity to withstand foreseeable pressure exposure. Such would also be realized through routine experimentation to achieve predictable results.
Kaplan’163/Bailey further do not disclose that the sensor has a resonant frequency between 0-100 kHz that is dependent upon ambient fluid pressure. However, Girmonsky teaches of a method for determining resonant frequency of a resonator wherein the resonant frequency of the sensor is between 0-100 kHz dependent upon ambient fluid pressure (col 30, lines 60-66; see the exciting frequency of 61 kHz for the sensor). It would have been obvious to the skilled artisan to modify Kaplan’163/Bailey, to use the frequency as taught by Girmonsky, in order to improve the measurement of particular physical parameters in the human body.
Kaplan’163/Bailey/Girmonsky disclose all features including that the membrane comprises titanium or silicon (col 10, lines 63-67), but does not disclose that the sensor 

Re claims 7, 8, 14, 15: Kaplan ‘163 discloses that the pressure gradient further comprises distinguishing each vibration frequency from noise by identifying a peak in each frequency (col 10, lines 32-40; see the reflected waves that have an amplitude at the resonant frequency, thereby requiring the means to identify the peaks).
Re claims 9, 16: Kaplan ‘163 discloses identifying a pulse cycle; receiving a plurality of vibration signals generated by each device during the pulse cycle/rate corresponding to expansion/contraction of the heart; comparing the pulse cycle to the received signals; and, identifying a waveform that correlates to the pulse cycle (col 10, lines 6-40; see the sensor that is exposed to a plurality of tone bursts separated in time and corresponding to a different frequency (i.e. the corresponding waveform that is identified), wherein the detected signals are compared with the transmitted range of frequencies).
Re claim 10: Kaplan ‘163 discloses distinguishing each sensor by a unique frequency response for each sensor at a given pressure (col 10, lines 6-25; see the “different frequency” which corresponds to each sensor).

Claims 2, 4, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant) and Girmonsky et al (US 7,134,341 –cited by applicant) .
Re claims 2, 4, 12, 17: Kaplan’163/Bailey/Girmonsky/Kaplan’883 disclose all features including measuring the pulse cycle and waveform with an external device and correlating with the acquired pressure waveform from the sensor (col 9, lines 39-50; see the external activation and detection system), but does not disclose that the resonance frequency is determined using a phase inversion algorithm. However, Miesel teaches of a phase inversion algorithm (col 27, lines 39-48; see the inverters 248, 250 that are controllable and are used to invert the phase). It would have been obvious to the skilled artisan to modify Kaplan’163/Bailey/Girmonsky/Kaplan’883, to use the inversion as taught by Miesel, in order to provide for accurate data detection over a period of time.

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant) and Girmonsky et al (US 7,134,341 –cited by applicant) and Kaplan ‘883 (US 7,415,883 –cited by applicant), as applied to claims 3 and 11, in view of Bourland et al (US 5,010,772 –previously cited).
Re claims 5, 13: Kaplan’163/Bailey/Girmonsky/Kaplan’883 disclose all features except for displaying the pressure gradient. However, Bourland teaches of a pressure mapping system including (col 7, lines 59-68; see the display monitor that displays the pressure gradient/change). It would have been obvious to the skilled artisan to modify Kaplan’163/Bailey/Girmonsky/Kaplan’883, to display the pressure as taught by 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the newly applied reference Kaplan ‘883, which teaches the newly claimed features of the housing and bottom film.
Applicant further argues that Bailey is non-analagous because it is directed to different operating parameters than the pending claims. However, the Examiner finds that Bailey is directed to an implantable sensor for measuring parameters within the body in response to external or internal applied energy. Bailey is used to teach as obvious that portal or hepatic fluid pressure is the particular parameter measured, and is combinable with Kaplan ‘163 which also is directed to an implantable sensor for measuring pressures. Regarding Miesel, Applicant argues that it is not analogous because the sensor module does not operate upon vibrations of a sensor membrane. However, the rejection is maintained as Miesel is used to teach of a phase inversion algorithm and is drawn to an implantable medical device to measure pressure, like Kaplan ‘163. The proposed modification already includes a vibrating membrane and such is not required to be present in Miesel in order for the reference to be considered by the skilled artisan. Regarding Bourland, Applicant argues that there is no use of a vibration sensor with a membrane to measure fluid pressure. However, like Bailey and Miesel, Bourland is not relied upon to teach a vibration sensor and such is not required 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793